



Exhibit 10.1


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) dated as of
April 6, 2020 (the “Effective Date”) is entered into by and between Charles K.
Thompson (“Employee”) and Nuverra Environmental Solutions, Inc. (the “Company”)
(each of the Employee and the Company, a “Party,” and collectively, the
“Parties”).
WHEREAS, the Company and Employee have previously entered into that certain
Employment Agreement dated as November 19, 2018 (the “Existing Agreement”)
pursuant to which the Company employs Employee in the capacity of Chief
Executive Officer of the Company; and


WHEREAS, the Company and Employee mutually desire to amend the terms of the
Existing Agreement as set forth in this Amendment;
NOW, THEREFORE, in consideration of the Parties’ mutual desire to continue the
employment relationship between Employee and the Company as well as the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.
Amendment to Section 5.a



Section 5.a of the Existing Agreement is hereby amended and restated in its
entirety to read as follows:
“a.    Base Salary. A base salary, paid in accordance with the Company’s normal
payroll schedule, at a rate of $450,000 per annum (the “Base Salary”); provided,
that Employee may restore the Base Salary to $600,000 per annum at any time by
providing written notice to the Board of Directors and such Base Salary increase
shall be applicable commencing with the next regular pay period following the
date such notice is provided. The Board of Directors or its Compensation
Committee, as applicable, shall annually, and in its sole discretion, determine
whether the Base Salary should be increased above the base amount of $600,000
per annum and, if so, in what amount. Notwithstanding the foregoing, for
purposes of Sections 9.a.ii of Agreement, the “Base Salary” as used to determine
the severance pay amounts under such provision shall be the greater of (i)
Employee’s actual annual Base Salary in effect at the time such determination is
made or (ii) $600,000.”
2.    Confirmation and Waiver
Employee confirms and agrees that he is entering into this Amendment with the
intention of voluntarily reducing his annual base salary from the amount in
effect prior to the Effective Date and permitting the Company to effectuate such
annual base salary reduction without such reduction constituting a breach or
default of the Company’s obligations under the Existing Agreement. Without
limiting the foregoing, Employee hereby waives (i) any breach or default, or
potential breach or default, by the Company under the Existing Agreement as a
result of the base salary reduction contemplated hereby, and (ii) any claim or
potential claim of the existence of “Good Reason” under the Existing Agreement
as a result of the base salary reduction contemplated by this Amendment.





--------------------------------------------------------------------------------





3.    No Other Amendments
Other than the amendments expressly set forth in Section 1 of this Amendment,
and the wavier and consent set forth in Section 2 of this Amendment, no other
provisions of the Existing Agreement are amended, modified or waived by this
Amendment, and the Parties hereby ratify and confirm the Existing Agreement (as
amended hereby) in all respects.
4.    Headings
The headings in this Amendment are inserted for convenience of reference only
and shall not in any way affect the meaning or interpretation of this Amendment.
5.    Counterparts
This Amendment may be executed in one (1) or more identical counterparts, each
of which shall be deemed an original but all of which together shall constitute
one (1) and the same instrument, and the Parties shall be entitled to sign and
transmit an electronic signature of this Amendment (whether by facsimile, PDF or
other email transmission).
6.    Governing Law
This Amendment shall be interpreted in accordance with and governed by the laws
of the State of Arizona, without regard for any conflict/choice of law
principles.
[Signatures appear on following page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Employee and the Company have executed this Amendment as of
the day and year first above written.
NUVERRA ENVIRONMENTAL SOLUTIONS, INC.
 
By:
/s/ Michael Y. McGovern
Name:
Michael Y. McGovern
Title:
Chairman of the Compensation and Nominating Committee of the Board of Directors
 
 
 
 
EMPLOYEE:
 
 
 
 
/s/ Charles K. Thompson
Charles K. Thompson
 
 
 
 








